990 F.2d 442
John W. GAITHER, Appellant,v.HUNTER MARINE TRANSPORT, INC., Appellee.
No. 92-2284.
United States Court of Appeals,Eighth Circuit.
Submitted March 29, 1993.Decided April 14, 1993.Rehearing Denied May 18, 1993.

Appeal from the United States District Court for the Eastern District of Missouri;  Stephen N. Limbaugh, U.S.D.C. Judge.
John Gaither, pro se.
Robert Nienhuis, St. Louis, MO, for appellee.
Before BOWMAN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
John W. Gaither was injured while working as a deckhand on the M/V Sarah G. Hunter on the Cumberland River.   He filed suit under the Jones Act, 46 U.S.C. § 688, alleging that Hunter Marine Transport, Inc.  (Hunter) negligently failed to provide a safe place to work and that Hunter failed to provide a "seaworthy" vessel.   Gaither sought compensatory and punitive damages.   Hunter raised the affirmative defense of contributory negligence.   The jury, by special interrogatory, returned a verdict in favor of Hunter, and the district court1 entered judgment accordingly.   Gaither appeals.   Hunter moves to dismiss the appeal for lack of jurisdiction.


2
Because we hold Gaither's appeal was timely filed, we deny Hunter's motion to dismiss.   After thoroughly reviewing the record and Gaither's arguments, we conclude that there is sufficient evidence to support the jury verdict, and that the district court properly applied the law.   Accordingly, we affirm the judgment of the district court.   See 8th Cir.R. 47B.



1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern and Western Districts of Missouri